Citation Nr: 0709489	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected nummular dermatitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
nummular dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2002, the veteran presented testimony before a 
decision review officer sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.  

According to the veteran's VA Form 9, the veteran requested a 
travel board hearing.  Such a hearing was scheduled for 
December 2006, however, the veteran failed to report.  
Therefore, the veteran's hearing request is considered 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his 
increased rating claims for nummular dermatitis and 
hypertension, as well as service connection claim for pes 
planus.  In this regard, a VCAA letter dated in June 2003 
incorrectly advised the veteran that he needed to submit new 
and material evidence to substantiate those claims.  Further, 
the June 2003 letter only made mention of what was needed to 
establish a service connection claim and did not advise the 
veteran of what was needed to establish an increased rating 
claim.  Because the Board does not have the authority to send 
the veteran notice, a remand is required for corrective 
action.  Updated VCAA notice pertinent to the veteran's 
service connection claim for depression should also be 
included.

With regard to the service connection claim for pes planus, 
the Board finds that a VA examination of the feet is 
warranted.  Service medical records show that the veteran's 
pes planus pre-existed service.  A July 2001 VA examiner 
diagnosed the veteran with asymptomatic pes planus, grade 3, 
however, he did not comment as to whether the veteran's pre-
existing pes planus was aggravated during his period of 
military service.  Thus, the Board finds that an examination 
is necessary to determine the probable etiology of the 
veteran's disability of pes planus.

The Board also finds that a VA examination is necessary to 
evaluate the current severity of the veteran's service-
connected hypertension.  In this regard, according to a June 
2003 statement by the veteran's representative, it was noted 
that the veteran's service-connected hypertension has gotten 
worse since his last VA examination in July 2001.  The 
representative also stated that the available evidence was 
too old to adequately evaluate the state of the condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased rating claims for nummular 
dermatitis and hypertension, and service 
connection claim for pes planus, and 
depression secondary to nummular 
dermatitis.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing for both his increased rating 
and service connection claims.

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the current nature and severity 
of the veteran's service-connected 
hypertension.  The examiner should 
measure the veteran's diastolic and 
systolic pressure, and comment as to 
whether the diastolic pressure is 
predominantly 110 or more, or whether the 
systolic pressure is predominantly 200 or 
more.

3.  The veteran should be afforded a VA 
examination of the feet.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's pre-existing pes planus 
increased in severity during active 
military service beyond its natural 
progress.  If aggravation occurred, the 
examiner should specify what measurable 
degree of a permanent increase in the 
severity of the disability is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's increased 
rating claims for nummular dermatitis and 
hypertension, as well as service 
connection claims for pes planus, and 
depression secondary to nummular 
dermatitis, taking into account any newly 
obtained medical evidence.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



